 

Case 1:20-cv-02703-RBW Document 1-1 Filed 09/18/20 Page 1 of 2
CIVIL COVER SHEET
JS-44 (Rev, 6/17 DC)
L (a) PLAINTIFFS DEFENDANTS

Joseph A Stallard

(b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF 88888
(EXCEPT IN U.S. PLAINTIFF CASES)

Goldman Sachs Group, Inc.
Goldman Sachs & Co. LLC
Voodoo SAS

 

 

 

 

(c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER) AT
oon Se Case: 1:20-—cv—02703 JURY DEMAND
Assigned To : Walton, Reggie B.
Assign. Date : 9/18/2020
Description: Pro Se Gen. Civ. (F-DECk)
II, BASIS OF JURISDICTION IH. CITIZENSHIP OF PRINCIPAL FAIL UD (PLAUE AN x LN Une DUA run
(PLACE AN x IN ONE BOX ONLY) PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
PTF DFT PTF DFT
1 US. Government © 3 Federal Question - / oO Oo
Plaintiff (U.S. Government Not a Party) | Citizen of this State ©: O01 Incorporated or Principal Place 4 4
of Business in This State
2 U.S. Government © a Diversity . . Citizen of Another State oO 2 © 2 Incorporated and Principal Place © 5 oO 5
Defendant (indicate Citizenship of £ Busi in Another Stat
Parties in item 111) . ; of Business in Another State
Citizen or Subject of a O 3 03
Foreign Country Foreign Nation Oo 6 © 6

COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT
(IN U.S. PLAINTIFF CASES ONLY)

Tor ot ae en ramen a kone TEE TUE TACATION NE THE TRACT OF LAND INVOLVED

 

 

IV. CASE ASSIGNMENT AND NATURE OF SUIT

(Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)

 

O A. Antitrust

[_]410 Antitrust

© B. Personal Injury/
Malpractice

[__] 310 Airplane

[__] 315 Airplane Product Liability

[__] 320 Assault, Libel & Slander

[] 330 Federal Employers Liability

[_] 340 Marine

[__] 345 Marine Product Liability

[__] 350 Motor Vehicle

[__] 355 Motor Vehicle Product Liability

(__] 360 Other Personal Injury

[_] 362 Medical Malpractice

[1] 365 Product Liabitity

[] 367 Health Care/Pharmaceutical
Personal Injury Product Liability

(__] 368 Asbestos Product Liability

 

 

O C. Administrative Agency
Review

[J 151 Medicare Act

Social Security
[__] 861 HIA (1395ff)

[__] 862 Black Lung (923)

[_] 863 DIWC/DIWW (405(2))

(_] 864 SSID Title XVI

[__] 865 RSI (405(g))

Other Statutes

[__] 891 Agricultural Acts

[__] 893 Environmental Matters

[_] 890 Other Statutory Actions (If
Administrative Agency is
Involved)

© D. Temporary Restraining
Order/Preliminary
Injunction

Any nature of suit from any category
may be selected for this category of
case assignment.

*(If Antitrust, then A governs)*

 

 

 

 

 

© E. General Civil (Other) OR © F. Pro Se General Civil
Real Property Bankruptey Federal Tax Suits LI 462 Naturalization
[_]210 Land Condemnation [__] 422 Appeal 27 USC 158 [_] 870 Taxes (US plaintiff or Application
220 Foreclosure 423 Withdrawal 28 USC 157 defendant) 465 Other Immigration
C) g
[| ]230 Rent, Lease & Ejectment [__] 871 IRS-Third Party 26 USC Actions
[—_]240 Torts to Land Prisoner Petitions 7609 470 Racketeer Influenced
[1245 Tort Product Liability bad 535 Death Penalty a & Corrupt Organization
540 Mandamus & Other Sorretture/ renal .
[__]290 All Other Real Property ey noe [_] 625 Drug Related Seizure of [__] 480 Consumer Credit
550 Civil Rights [__] 490 Cable/Satellite TV
(] 555 Prison Conditions Property 21 USC 881 a
Personal Propert : _. 690 Oth [__] 850 Securities/Commodities/
[__]370 Other Fraud [__] 560 Civil Detainee — Conditions C i Exchange
[_]371 Truth in Lending of Confinement co 896 Arbitrati
[_]380 Other Personal Property Other Statutes r " . ° ‘
Dama. peiceiy Rtehis [__] 375 False Claims Act [__] 899 Administrative Procedure
at ; [—] 376 Qui Tam (31 USC Act/Review or Appeal of
[385 Property Damage = 820 Copyrights 3729(a)) Agency Decision
Product Liabili 830 Patent . pia .
roduct Liability [] 835 Patent — Abbreviated New = 400 State Reapportionment | [_]}950 28 of State
Drug Application 430 Banks & Banking atutes
APP 450 Commerce/ICC | 890 Other Statutory Actions
[1] 840 Trademark
Rates/etc. (if not administrative agency

 

 

 

- (7
Case 1:20-cv-02703-RBW Document 1-1 Filed 09/18/20 Page 2 of 2

 

© G. Habeas Corpus/
2255

[] 530 Habeas Corpus — General

CI 510 Motion/Vacate Sentence

[__] 463 Habeas Corpus — Alien
Detainee

© H. Employment
Discrimination
[__] 442 Civil Rights — Employment
(criteria: race, gender/sex,
national origin,
discrimination, disability, age,
religion, retaliation)

*(If pro se, select this deck)*

© I. FOIA/Privacy Act

| $95 Freedom of Information Act
er Statutory Actions
[1] 890 Other S Acti
(if Privacy Act)

*(If pro se, select this deck)*

© J. Student Loan

[__] 152 Recovery of Defaulted
Student Loan
(excluding veterans)

 

© K. Labor/ERISA
(non-employment)

[__] 710 Fair Labor Standards Act
[__] 720 Labor/Mgnt. Relations
[__] 740 Labor Railway Act
(__] 751 Family and Medical

Leave Act
[__] 790 Other Labor Litigation
[__] 791 Empl. Ret. Inc. Security Act

© L. Other Civil Rights
(non-employment)

[__]441 Voting (if not Voting Rights
Act)

[__] 443 Housing/Accommodations

[_] 440 Other Civil Rights

[__]445 Americans w/Disabilities —
Employment

(__] 446 Americans w/Disabilities —
Other

[-_] 448 Education

 

 

© M. Contract

LC] 110 Insurance

[1120 Marine

[_] 130 Miller Act

[J 140 Negotiable Instrument

ae) Recovery of Overpayment
& Enforcement of
Judgment

[153 Recovery of Overpayment
of Veteran’s Benefits

[J] 160 Stockholder’s Suits

(__] 190 Other Contracts

(__] 195 Contract Product Liability

[__] 196 Franchise

 

O N. Three-Judge
Court

[__] 441 Civil Rights — Voting
(if Voting Rights Act)

 

V. ORIGIN
© 10riginal © 2 Removed
Proceeding from State
Court

© 3Remanded

© 4Reinstated © 5 Transferred

O 6Multi-district © 7 Appeal to

O 8 Multi-district

from Appellate or Reopened from another Litigation District Judge Litigation —
Court district (specify) from Mag. Direct File
Judge

 

VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
18 U.S.C. § 1964 (RICO Act); racketeering, money laundering, copyright and trademark infringement, antitrust violations

 

 

 

 

 

Vil. REQUESTED IN CHECK IF THIS IS A CLASS DEMAND $ Check YES only if demanded in complaint
COMPLAINT ACTION UNDER F.R.C.P. 23 JURY DEMAND: YES NO
VIII. RELATED CASE(S) (See instruction) YES [| NO x] If yes, please complete related case form
IF ANY
DATE: Sept 18, 2020 SIGNATURE OF ATTORNEY OF RECORD

 

 

INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
Authority for Civil Cover Sheet

The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

I, COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

Ii. CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
under Section II.

Iv. CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding

nature of suit found under the category of the case.

VI. CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

VIII.
the Clerk’s Office.

RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from

Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.

 
